DETAILED ACTION
This Office Action is in response to Applicant's Response filed on 01/25/2022 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 01/25/2022 has been entered.  
Claims 1, 3, 9, 11, and 17-18 have been amended.  Claims 1-20 are pending in the application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US 2018/0038606 A1 hereinafter Chakravarty) in view of Rhee et al. (US 2009/0302994 A1 hereinafter Rhee).

Regarding Claim 1, Chakravarty teaches a system ([0027] thermostat control system) comprising:  one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to implement operations ([0027] thermostat control system includes server and computing device; [0029]-[0030] computing device and server includes memory device; executable instructions embodied in a computer readable medium including memory device and the instructions when executed by the processor, cause the processor to perform the methods) comprising:  
presenting a user interface to a user on a user device, the user associated with a building ([0026] multiple thermostats associated with user account; [0028] plurality of thermostats associated with building with several thermostats; [0029] computing device includes display device; [0033] displaying on a display device, a visual representation of each of a plurality of thermostats associated with account);  
displaying, on the user interface, a device profile interface comprising settings associated with a thermostat device, the settings comprising comfort settings, schedule settings for the thermostat device ([0041] fig. 10a shows thermostat detail view (i.e., device profile) for which operating schedule is turned on; user can manage and control various settings.  See fig. 10a - it shows the comfort setting and schedule setting for the thermostat device);  
creating, at a first time, a first profile based on a first input received from the user via the device profile interface, the first profile comprising comfort settings, schedule settings, and notification settings ([0049] figs. 16a and 16b are create schedule views of a dashboard;  fig. 16a showing create schedule view 1600, name field 1602 allows a user to name the schedule being created (i.e., profile); each schedule must be named in order to save schedule settings and apply the schedule to a thermostat; user can create schedule blocks within an overall schedule; schedule block have at least one set point - thus, creating a profile based on user input and the profile including comfort settings and schedule settings; See figs. 16a, 16b - it shows create schedule/ profile views, comfort settings and schedule settings; [0044] fig. 11 shows the schedule bank view that list all schedules by name (i.e., profiles) created by the user; [0036] Selection of Create Schedule 506 allows the user to create a new schedule that is not yet assigned to a group (i.e., a first profile created at a first time based on first user input));  
creating a second profile based on a second input received from the user via the device profile interface, the second profile comprising comfort settings, schedule settings ([0049] figs. 16a and 16b are create schedule views of a dashboard;  fig. 16a showing create schedule view 1600, name field 1602 allows a user to name the schedule being created (i.e., profile); each schedule must be named in order to save schedule settings and apply the schedule to a thermostat; user can create schedule blocks within an overall schedule; schedule block have at least one set point - thus, creating a profile based on user input and the profile including comfort settings and schedule settings; See figs. 16a, 16b - it shows create schedule/ profile views, comfort settings and schedule settings; [0044] fig. 11 shows the schedule bank view that list all schedules by name (i.e., profiles) created by the user - thus, a second profile created based on second user input);  
providing, at a second time occurring after the first time, the first profile to a first group of thermostat devices installed in the building, wherein providing the first profile to the first group of thermostat devices comprises automatically assigning the settings comprising the first profile to the first group of thermostat devices for operation of the first group of thermostat devices in accordance with the first profile ([0049]-[0050] each schedule (i.e., profile) is named in order to save schedule settings and apply the schedule to a thermostat; user search for thermostats to which the schedule will apply; the user can apply the created schedule to as many thermostats as desired (i.e., automatically assigning the settings comprising the profile to a  group of thermostat devices); fig. 16b shows the groups and individual thermostats that have been selected to apply the schedule; [0044] fig. 11 shows the schedule bank view that list all schedules by name (i.e., profiles) created by the user; a number of thermostats is shown to indicate how many thermostats have this operating schedule and it can be selected to display a drop down list of the group names and thermostat names that have this operating schedule - thus, the first profile provided to a first group of thermostat devices installed in the building for operation in accordance with the first profile; [0036] Selection of Create Schedule 506 allows the user to create a new schedule that is not yet assigned to a group; once the new schedule is created, the user may assign the schedule to a group, and accordingly the schedule is applied to each thermostat in the group (i.e., providing at a second time occurring after the first time, the first profile to a first group of thermostat devices)); and  
providing the second profile to a second group of thermostat devices installed in the building, wherein providing the second profile to the second group of thermostat devices comprises automatically assigning the settings comprising the second profile to the second group of thermostat devices for operation of the second group of thermostat devices in accordance with the second profile ([0049]-[0050] each schedule (i.e., profile) is named in order to save schedule settings and apply the schedule to a thermostat; user search for thermostats to which the schedule will apply; the user can apply the created schedule to as many thermostats as desired (i.e., automatically assigning the settings comprising the profile to a  group of thermostat devices); fig. 16b shows the groups and individual thermostats that have been selected to apply the schedule; [0044] fig. 11 shows the schedule bank view that list all schedules by name (i.e., profiles) created by the user; a number of thermostats is shown to indicate how many thermostats have this operating schedule and it can be selected to display a drop down list of the group names and thermostat names that have this operating schedule - thus, the second profile provided to a second group of thermostat devices installed in the building for operation in accordance with the second profile). 
However, Chakravarty fails to expressly teach wherein the interface comprising notification settings for the thermostat device and profile comprising notification settings.  
In the same field of endeavor, Rhee teaches an energy management system (see Abstract) wherein the  interface comprising notification settings for the thermostat device and profile comprising notification settings ([0088] fig. 6A illustrates an example of parts of an energy profile; the energy profile includes two parts 610 a and 620 a governing the behavior of a wireless controller; part 620 a specifies that an administrator is alerted/ notified if environmental conditions within the computer server room rise above specified thresholds; [0049] the management server transmits part or all of the energy profile to each wireless controller; [0085] wireless controller providing thermostat functions.  See fig. 6a - it shows the profile comprising notification settings 620a for the wireless controller/ thermostat device).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the interface comprising notification settings for the thermostat device and profile comprising notification settings, as taught by Rhee into Chakravarty.  Doing so would be desirable because it would allow the user to respond appropriately based on the alert/ notifications (Rhee [0088]) and enable effective energy management (Rhee [0001]). 

As to dependent Claim 8, Chakravarty and Rhee teach all the limitations of Claim 1.  Chakravarty further teaches wherein generating a report comprising each thermostat device of the first group of thermostat devices and the second group of thermostat devices and a location in the building associated therewith and displaying the report to the user on the user interface ([0036] fig.5 shows card view dashboard; a card icon shown for each thermostat and sorted according to group; [0033] thermostats can be grouped by geographic location; [0056] system allows users to group thermostats according to rooms in the building - thus, representing a report comprising thermostat devices from different groups and location associated with the thermostat).  

Claims 9 and 16 are method claims that are corresponding to the system claims 1 and 8 above.  Therefore, claims 9 and 16 are rejected for the same reasons as the system claims 1 and 8 above.

Regarding Claim 17, Chakravarty teaches a method ([0026] method for managing multiple thermostats) comprising: presenting a user interface to a user on a user device ([0026] multiple thermostats associated with user account; [0028] plurality of thermostats associated with building with several thermostats; [0029] computing device includes display device; [0033] displaying on a display device, a visual representation of each of a plurality of thermostats associated with account); displaying, on the user interface, a device profile interface comprising settings associated with a control device ([0041] fig. 10a shows thermostat detail view (i.e., device profile) for which operating schedule is turned on; user can manage and control various settings.  See fig. 10a - it shows the comfort setting and schedule setting for the thermostat device); 
creating , at a first time, a first profile based on a first input received from the user via the device profile interface, the first profile comprising comfort settings, schedule settings ([0049] figs. 16a and 16b are create schedule views of a dashboard;  fig. 16a showing create schedule view 1600, name field 1602 allows a user to name the schedule being created (i.e., profile); each schedule must be named in order to save schedule settings and apply the schedule to a thermostat; user can create schedule blocks within an overall schedule; schedule block have at least one set point - thus, creating a profile based on user input and the profile including comfort settings and schedule settings; See figs. 16a, 16b - it shows create schedule/ profile views, comfort settings and schedule settings; [0044] fig. 11 shows the schedule bank view that list all schedules by name (i.e., profiles) created by the user; [0036] Selection of Create Schedule 506 allows the user to create a new schedule that is not yet assigned to a group (i.e., a first profile created at a first time based on first user input)); 
creating a second profile based on a second input received from the user via the device profile interface, the second profile comprising comfort settings, schedule settings ([0049] figs. 16a and 16b are create schedule views of a dashboard;  fig. 16a showing create schedule view 1600, name field 1602 allows a user to name the schedule being created (i.e., profile); each schedule must be named in order to save schedule settings and apply the schedule to a thermostat; user can create schedule blocks within an overall schedule; schedule block have at least one set point - thus, creating a profile based on user input and the profile including comfort settings and schedule settings; See figs. 16a, 16b - it shows create schedule/ profile views, comfort settings and schedule settings; [0044] fig. 11 shows the schedule bank view that list all schedules by name (i.e., profiles) created by the user - thus, a second profile created based on second user input); 
providing, at a second time occurring after the first time,  the first profile to a first group of control devices associated with the building, wherein providing the first profile to the first group of control devices includes automatically assigning the settings comprising the first profile to the first group of control devices for operation of the first group of control devices in accordance with the first profile ([0049]-[0050] each schedule (i.e., profile) is named in order to save schedule settings and apply the schedule to a thermostat; user search for thermostats to which the schedule will apply; the user can apply the created schedule to as many thermostats as desired (i.e., automatically assigning the settings comprising the profile to a  group of thermostat devices); fig. 16b shows the groups and individual thermostats that have been selected to apply the schedule; [0044] fig. 11 shows the schedule bank view that list all schedules by name (i.e., profiles) created by the user; a number of thermostats is shown to indicate how many thermostats have this operating schedule and it can be selected to display a drop down list of the group names and thermostat names that have this operating schedule - thus, the first profile provided to a first group of thermostat devices installed in the building for operation in accordance with the first profile; [0036] Selection of Create Schedule 506 allows the user to create a new schedule that is not yet assigned to a group; once the new schedule is created, the user may assign the schedule to a group, and accordingly the schedule is applied to each thermostat in the group (i.e., providing at a second time occurring after the first time, the first profile to a first group of thermostat devices)); and 
providing the second profile to a second group of control devices associated with the building, wherein providing the second profile to the second group of control devices includes automatically assigning the settings comprising the second profile to the second group of control devices for operation of the second group of control devices in accordance with the second profile ([0049]-[0050] each schedule (i.e., profile) is named in order to save schedule settings and apply the schedule to a thermostat; user search for thermostats to which the schedule will apply; the user can apply the created schedule to as many thermostats as desired (i.e., automatically assigning the settings comprising the profile to a  group of control devices); fig. 16b shows the groups and individual thermostats that have been selected to apply the schedule; [0044] fig. 11 shows the schedule bank view that list all schedules by name (i.e., profiles) created by the user; a number of thermostats is shown to indicate how many thermostats have this operating schedule and it can be selected to display a drop down list of the group names and thermostat names that have this operating schedule - thus, the second profile provided to a second group of control devices installed in the building for operation in accordance with the second profile).
However, Chakravarty fails to expressly teach wherein the interface comprising notification settings for the thermostat device and profile comprising notification settings.  
In the same field of endeavor, Rhee teaches an energy management system (see Abstract) wherein the profile comprising notification settings ([0088] fig. 6A illustrates an example of parts of an energy profile; the energy profile includes two parts 610 a and 620 a governing the behavior of a wireless controller; part 620 a specifies that an administrator is alerted/ notified if environmental conditions within the computer server room rise above specified thresholds; [0049] the management server transmits part or all of the energy profile to each wireless controller; [0085] wireless controller providing thermostat functions.  See fig. 6a - it shows the profile comprising notification settings 620a).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the profile comprising notification settings, as taught by Rhee into Chakravarty.  Doing so would be desirable because it would allow the user to respond appropriately based on the alert/ notifications (Rhee [0088]) and enable effective energy management (Rhee [0001]). 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty in view of Rhee, further in view of Jacobson et al. (US 2017/0315697 A1 hereinafter Jacobson).

As to dependent Claim 2, Chakravarty and Rhee teach all the limitations of Claim 1.  Chakravarty further teaches wherein the building comprises a residential building ([0028] plurality of thermostats associated with an account may be associated with property management company that may have a building with several thermostats), and wherein: each thermostat device of the first group of thermostat devices comprises a thermostat device installed in a unit of the residential building, the unit associated with a tenant of the residential building ([0028] plurality of thermostats associated with an account may be associated with property management company that may have a building with several thermostats; [0033] user can create a first group in response to first user selection of adding thermostat to the group; the system allows users to group thermostats according to rooms within the building).
Chakravarty and Rhee do not explicitly disclose wherein each thermostat device of the second group of thermostat devices comprises a thermostat device installed in a common area of the residential building.  However, Chakravarty teaches that plurality of thermostats associated with an account may be associated with property management company that may have a building with several thermostats ([0028]); user can create a second group in response to second user selection of adding thermostat to the group ([0034]); thermostats can be grouped by geographic location ([0033]); system allows users to group thermostats according to rooms in the building ([0056]), which implies that grouping of thermostats can be based on an area of the residential building).
Alternatively, Jacobson teaches methods for three dimensional building management system visualization of a building (see Abstract) wherein each thermostat device of the second group of thermostat devices comprises a thermostat device installed in a common area of the residential building ([0326] building management system associated with residential or commercial building; [0404] assigning devices together in groups; [0360] spatial element may represent a room or hallway, [0361] spatial elements may be grouped; [0413] devices can be thermostats).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein each thermostat device of the second group of thermostat devices comprises a thermostat device installed in a common area of the residential building, as taught by Jacobson into Chakravarty and Rhee.  Doing so would be desirable because it would enable monitoring of a building management system via a three dimensional building visualization that intuitively displays the building status via a three dimensional model in an easily interpretable way (Jacobson [0011]).  

Claim 10 is a method claim that is corresponding to the system claim 2 above.  Therefore, claim 10 is rejected for the same reasons as the system claim 2 above.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty in view of Rhee, further in view of Brown et al. (US 2019/0310667 A1 hereinafter Brown) and Ragland et al. (US 2012/0318137 A1 hereinafter Ragland).

As to dependent Claim 3, Chakravarty and Rhee teach all the limitations of Claim 1.  Rhee further teaches wherein the schedule settings comprise an occupancy schedule; the comfort settings comprise temperature settings associated with the occupancy schedule; and the notification settings comprise air quality notification settings for notifications presented on the thermostat ([0056] the user and/or the administrator can remotely control the system by directly communicating with the wireless controls; [0088] fig. 6A illustrates an example of parts of an energy profile; the energy profile includes two parts 610 a and 620 a governing the behavior of a wireless controller; part 620 a specifies that an administrator is alerted/ notified if environmental conditions within the computer server room rise above specified thresholds; [0085] wireless controller providing thermostat functions; [0079] the temperature sensor 466 and/or the humidity sensor 468 are wireless and configured to send data to wireless controller 414;  an advantage to utilizing self-sufficient sensors is that the sensors can be easily placed by users/administrators to monitor changing conditions.  See fig. 6a - it shows the schedule setting comprising occupancy schedule in 610a (Mode = Occupied/ Unoccupied) and the temperature settings associated with the occupancy schedule; the notification settings 620a comprising air quality notification (i.e., when Temperature > 65 or Humidity > 35))
However, Chakravarty and Rhee fail to expressly teach wherein the schedule settings comprise a sleep time, and a wake time; the comfort settings comprise temperature settings associated with the sleep time, and the wake time.
In the same field of endeavor, Brown teaches techniques for providing thermostat configuration guidance (see Abstract) wherein the schedule settings comprise a sleep time, and a wake time; the comfort settings comprise temperature settings associated with the sleep time, and the wake time ([0071] fig. 4E shows interface for various thermostat settings.  See fig. 4E - it shows the schedule settings and comfort settings comprising temperature settings associated with the sleep time, and the wake time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the schedule settings comprise a sleep time, and a wake time; the comfort settings comprise temperature settings associated with the sleep time, and the wake time, as taught by Brown into Chakravarty and Rhee.  Doing so would be desirable because it would allow for efficient use of resources (Brown [0003]).
However, Chakravarty, Rhee, and Brown fail to expressly teach wherein the notification settings comprise air filter notification settings for notifications presented on the thermostat.
In the same field of endeavor, Ragland teaches wherein the notification settings comprise air filter notification settings for notifications presented on the thermostat ([0046] air filter status indicator displayed; [0056] input provided by user is used to determine air filter change threshold value - thus, settings comprising air filter notification settings).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the notification settings comprise air filter notification settings for notifications presented on the thermostat, as taught by Ragland into Chakravarty, Rhee, and Brown.  Doing so would be desirable because it would prevent continuing to run an HVAC system with excessively dirty filter and thereby increasing the efficiency of the HVAC system (Ragland [0002]).  

  
Claim 11 is a method claim that is corresponding to the system claim 3 above.  Therefore, claim 11 is rejected for the same reasons as the system claim 3 above.

As to dependent Claim 18, Chakravarty and Rhee teach all the limitations of Claim 17.  Chakravarty further teaches wherein the settings for the first group of control devices comprises comfort settings, schedule settings ([0033] creating a first group in response to first user selection of adding thermostat to the group; [0036] fig. 5 shows 3 main groups; user can create group schedule for all thermostats in the group; [0045] user can select thermostats by group and apply schedule and set points to the selected thermostats; [0041] fig. 10a shows thermostat detail view for which operating schedule is turned on.  See fig. 10a - it shows the comfort setting and schedule setting. See fig. 5 - it shows the different groups/ profiles).  Rhee further teaches interface comprising notification settings for the thermostat device; the schedule settings comprise an occupancy schedule; the comfort settings comprise temperature settings associated with the occupancy schedule; and the notification settings comprise air quality notification settings for notifications presented on the thermostat ([0056] the user and/or the administrator can remotely control the system by directly communicating with the wireless controls; [0088] fig. 6A illustrates an example of parts of an energy profile; the energy profile includes two parts 610 a and 620 a governing the behavior of a wireless controller; part 620 a specifies that an administrator is alerted/ notified if environmental conditions within the computer server room rise above specified thresholds; [0085] wireless controller providing thermostat functions; [0079] the temperature sensor 466 and/or the humidity sensor 468 are wireless and configured to send data to wireless controller 414;  an advantage to utilizing self-sufficient sensors is that the sensors can be easily placed by users/administrators to monitor changing conditions.  See fig. 6a - it shows the schedule setting comprising occupancy schedule in 610a (Mode = Occupied/ Unoccupied) and the temperature settings associated with the occupancy schedule; the notification settings 620a comprising air quality notification (i.e., when Temperature > 65 or Humidity > 35)). 
However, Chakravarty and Rhee fail to expressly teach wherein the schedule settings comprise a sleep time, and a wake time; the comfort settings comprise temperature settings associated with the sleep time, and the wake time.
In the same field of endeavor, Brown teaches techniques for providing thermostat configuration guidance (see Abstract) wherein the schedule settings comprise a sleep time, and a wake time; the comfort settings comprise temperature settings associated with the sleep time, and the wake time ([0071] fig. 4E shows interface for various thermostat settings.  See fig. 4E - it shows the schedule settings and comfort settings comprising temperature settings associated with the sleep time, and the wake time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the schedule settings comprise a sleep time, and a wake time; the comfort settings comprise temperature settings associated with the sleep time, and the wake time, as taught by Brown into Chakravarty and Rhee.  Doing so would be desirable because it would allow for efficient use of resources (Brown [0003]).
 	However, Chakravarty, Rhee, and Brown fail to expressly teach wherein the notification settings comprise air filter notification settings for notifications presented on the thermostat.
In the same field of endeavor, Ragland teaches wherein the notification settings comprise air filter notification settings for notifications presented on the thermostat ([0046] air filter status indicator displayed; [0056] input provided by user is used to determine air filter change threshold value - thus, settings comprising air filter notification settings).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the notification settings comprise air filter notification settings for notifications presented on the thermostat, as taught by Ragland into Chakravarty, Rhee, and Brown.  Doing so would be desirable because it would prevent continuing to run an HVAC system with excessively dirty filter and thereby increasing the efficiency of the HVAC system (Ragland [0002]).  

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty in view of Rhee, further in view of Jacobson et al. (US 2017/0315697 A1 hereinafter Jacobson) and Geadelmann et al. (US 2009/0057427 A1 hereinafter Geadelmann).

As to dependent Claim 4, Chakravarty and Rhee teach all the limitations of Claim 1.  Chakravarty further teaches wherein the building comprises a first building and the user comprises a first user([0026] multiple thermostats associated with a user account (i.e., first user); [0028] plurality of thermostats associated with an account may be associated with property management company that may have a building with several thermostats or several buildings - thus, the building comprising a first building) and first group of thermostat devices ([0036] fig. 5 shows 3 main groups; user can create groups and create schedule for all thermostats in the group).
 	However, Chakravarty and Rhee fail to expressly teach wherein displaying, on the user interface, a location management interface comprising a space structure associated with the building, the space structure comprising floors and rooms in the building; assigning each device to one of the rooms in the building based on a third input received from the user via the location management interface.
In the same field of endeavor, Jacobson teaches methods for three dimensional building management system visualization of a building (see Abstract) wherein displaying, on the user interface, a location management interface comprising a space structure associated with the building, the space structure comprising floors and rooms in the building ([0327] rendering three dimensional building management system visualization; drill down to view each building, each floor in the building, each space on the floor and technology within each space; individual spaces such as rooms); assigning each  device to one of the rooms in the building based on a third input received from the user via the location management interface ([0344] define associations between electronic devices and building model, associating devices in groups, associating groups of devices in zones.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein displaying, on the user interface, a location management interface comprising a space structure associated with the building, the space structure comprising floors and rooms in the building; assigning each  device to one of the rooms in the building based on a third input received from the user via the location management interface, as taught by Jacobson into Chakravarty and Rhee.  Doing so would be desirable because it would enable monitoring of a building management system via a three dimensional building visualization that intuitively displays the building status via a three dimensional model in an easily interpretable way (Jacobson [0011]).  
  	However, Chakravarty, Rhee, and Jacobson fail to expressly teach wherein assigning a second user to the first building based on a fourth input received from the first user via the location management interface; assigning a third user to a second building based on a fifth input received from the first user via the location management interface; and wherein the second user and the third user each comprise a facility manager or an installer.
In the same field of endeavor, Geadelmann teaches HVAC control system that facilitates control from a remote location (see Abstract) wherein assigning a second user to the first building based on a fourth input received from the first user via management interface, assigning a third user to a second building based on a fifth input received from the first user via management interface, and wherein the second user and the third user each comprise a facility manager or an installer([0036] thermostats assigned to particular user such as HVAC contractor/ installer;  [0116] webpage permits to change the thermostats assigned to particular user, thermostats assigned to building engineer/ facility manager).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein assigning a second user to the first building based on a fourth input received from the first user via management interface; assigning a third user to a second building based on a fifth input received from the first user via management interface; and wherein the second user and the third user each comprise a facility manager or an installer, as taught by Geadelmann into Chakravarty, Rhee, and  Jacobson.  Doing so would be desirable because it would provide an easy-to-use and cost-effective HVAC control system (Geadelmann [0003]).  

Claim 12 is a method claim that is corresponding to the system claim 4 above.  Therefore, claim 12 is rejected for the same reasons as the system claim 4 above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty in view of Rhee, further in view of Quam et al. (US 2020/0064001 A1 hereinafter Quam).

As to dependent Claim 5, Chakravarty and Rhee teach all the limitations of Claim 1.  Chakravarty further teaches wherein receiving data from each thermostat device of the first group of thermostat devices; displaying, on the user interface, a tenant summary interface comprising the data ([0039] on the dashboard, user can hover over a particular thermostat to display information related to the thermostat, such as set-point, current temperature, percent humidity, schedule status, etc. - thus, a tenant summary interface comprising data from the thermostat device).
However, Chakravarty and Rhee fail to expressly teach wherein the data comprising daily equipment runtime data.
In the same field of endeavor, Quam teaches a system that allows a contractor to remotely monitor customer's building's control systems and analyze information (see Abstract) wherein the interface displays data comprising daily equipment runtime data ([0007] output report for HVAC system runtime; [0104] HVAC runtime at a daily level or any other time interval).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the interface displays data comprising daily equipment runtime data, as taught by Quam into Chakravarty and Rhee.  Doing so would be desirable because it would provide improved building control systems and improve the experience of building owner and contractor (Quam [0004]).  

Claim 13 is a method claim that is corresponding to the system claim 5 above.  Therefore, claim 13 is rejected for the same reasons as the system claim 5 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty in view of Rhee, further in view of Quam et al. (US 2020/0064001 A1 hereinafter Quam) and Kim et al. (US 2006/0064204 A1 hereinafter Kim).

As to dependent Claim 6, Chakravarty and Rhee teach all the limitations of Claim 1.  Chakravarty further teaches wherein receiving data from each thermostat device of the first group of thermostat devices and the second group of thermostat devices ([0036] dashboard displays the groups and thermostats associated with the groups; [0039] on the dashboard, user can hover over a particular thermostat to display information related to the thermostat, such as set-point, current temperature, percent humidity, schedule status, etc. - thus, receiving data from the thermostat devices). 
However, Chakravarty and Rhee fail to expressly teach wherein determining a daily equipment runtime associated with the building based on the data and displaying, on the user interface, a site overview interface comprising the daily equipment runtime.  
In the same field of endeavor, Quam teaches a system that allows a contractor to remotely monitor customer's building's control systems and analyze information (see Abstract) wherein determining a daily equipment runtime associated with the building based on the data and displaying, on the user interface, a site overview interface comprising the daily equipment runtime ([0007] output report for HVAC system runtime; [0104] HVAC runtime at a daily level or any other time interval). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein determining a daily equipment runtime associated with the building based on the data and displaying, on the user interface, a site overview interface comprising the daily equipment runtime, as taught by Quam into Chakravarty and Rhee.  Doing so would be desirable because it would provide improved building control systems and improve the experience of building owner and contractor (Quam [0004]).  
 	However, Chakravarty, Rhee, and Quam fail to expressly teach wherein generating an air quality map associated with the building based on the data; and displaying, on the user interface, the air quality map. 
In the same field of endeavor, Kim teaches a system for efficiently managing indoor air(see Abstract) wherein generating an air quality map associated with the building based on the data; and displaying, on the user interface, the air quality map ([0092] create air quality map based on the data received devices.  See fig. 14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein generating an air quality map associated with the building based on the data; and displaying, on the user interface, the air quality map, as taught by Kim into Chakravarty, Rhee, and Quam.  Doing so would be desirable because it would allow for efficiently managing indoor air (Kim, Abstract).  
 
Claim 14 is a method claim that is corresponding to the system claim 6 above.  Therefore, claim 14 is rejected for the same reasons as the system claim 6 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty in view of Rhee, further in view of Geadelmann et al. (US 2009/0057427 A1 hereinafter Geadelmann).

As to dependent Claim 7, Chakravarty and Rhee teach all the limitations of Claim 1.  Chakravarty further teaches wherein the user comprises a first user ([0033] displaying on a display device, a visual representation of each of a plurality of thermostats associated with user account); displaying, on the user interface, a quick commands interface comprising setpoints and a wake screen associated with a thermostat device of the first group of thermostat devices, changing one or more of the setpoints based on a third input received from a user via the quick commands interface; and changing the wake screen based on a fourth input received from the user via the quick commands interface ([0046] fig. 13 shows list card view (which shows wake screen) of multiple thermostat selection feature, user can select desired thermostats individually or by group, action bar 1208 displayed - i.e., quick commands interface; change set points; [0047]-[0048] user can change set points, modes and save - thus, when the changes are saved, it will change the wake screen of the corresponding thermostat). 
However, Chakravarty and Rhee fail to expressly teach wherein the second user is a tenant of the building.
In the same field of endeavor, Geadelmann teaches HVAC control system that facilitates control from a remote location (see Abstract) wherein the second user is a tenant of the building ([0036] thermostats assigned to particular user, particular tenant is a tenant of a building; [0070]-[0071] user can make changes to the thermostat from the webpage interface).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the second user is a tenant of the building, as taught by Geadelmann into Chakravarty and Rhee.  Doing so would be desirable because it would provide an easy-to-use and cost-effective HVAC control system (Geadelmann [0003]).  

Claim 15 is a method claim that is corresponding to the system claim 7 above.  Therefore, claim 15 is rejected for the same reasons as the system claim 7 above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty in view of Rhee, further in view of Jacobson et al. (US 2017/0315697 A1 hereinafter Jacobson) and Geadelmann et al. (US 2009/0057427 A1 hereinafter Geadelmann).

As to dependent Claim 19, Chakravarty and Rhee teach all the limitations of Claim 17.  Chakravarty further teaches wherein the building comprises a first building and the user comprises a first user ([0026] multiple thermostats associated with a user account (i.e., first user); [0028] plurality of thermostats associated with an account may be associated with property management company that may have a building with several thermostats or several buildings - thus, the building comprising a first building) and first group of thermostat devices ([0036] fig. 5 shows 3 main groups; user can create groups and create schedule for all thermostats in the group).
 	However, Chakravarty and Rhee fail to expressly teach wherein displaying, on the user interface, a location management interface comprising a space structure associated with the building, the space structure comprising floors and rooms in the building; assigning each control device of the first group of control devices to one of the rooms in the building based on a third input received from the user via the location management interface.
In the same field of endeavor, Jacobson teaches methods for three dimensional building management system visualization of a building (see Abstract) wherein displaying, on the user interface, a location management interface comprising a space structure associated with the building, the space structure comprising floors and rooms in the building ([0327] rendering three dimensional building management system visualization; drill down to view each building, each floor in the building, each space on the floor and technology within each space; individual spaces such as rooms); assigning each control device of the first group of control devices to one of the rooms in the building based on a third input received from the user via the location management interface ([0344] define associations between electronic devices and building model, associating devices in groups, associating groups of devices in zones).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein displaying, on the user interface, a location management interface comprising a space structure associated with the building, the space structure comprising floors and rooms in the building; assigning each control device of the first group of control devices to one of the rooms in the building based on a third input received from the user via the location management interface, as taught by Jacobson into Chakravarty and Rhee.  Doing so would be desirable because it would enable monitoring of a building management system via a three dimensional building visualization that intuitively displays the building status via a three dimensional model in an easily interpretable way (Jacobson [0011]).  
  	However, Chakravarty, Rhee, and Jacobson fail to expressly teach wherein assigning a second user to the first building based on a fourth input received from the first user via the location management interface; assigning a third user to a second building based on a fifth input received from the first user via the location management interface; and wherein the second user and the third user each comprise a facility manager or an installer.
In the same field of endeavor, Geadelmann teaches HVAC control system that facilitates control from a remote location (see Abstract) wherein assigning a second user to the first building based on a fourth input received from the first user via management interface, assigning a third user to a second building based on a fifth input received from the first user via management interface, and wherein the second user and the third user each comprise a facility manager or an installer ([0036] thermostats assigned to particular user such as HVAC contractor/ installer;  [0116] webpage permits to change the thermostats assigned to particular user, thermostats assigned to building engineer/ facility manager).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein assigning a second user to the first building based on a fourth input received from the first user via management interface; assigning a third user to a second building based on a fifth input received from the first user via management interface; and wherein the second user and the third user each comprise a facility manager or an installer, as taught by Geadelmann into Chakravarty, Rhee, and  Jacobson.  Doing so would be desirable because it would provide an easy-to-use and cost-effective HVAC control system (Geadelmann [0003]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty in view of Rhee, further in view of Jacobson et al. (US 2017/0315697 A1 hereinafter Jacobson) and Geadelmann et al. (US 2009/0057427 A1 hereinafter Geadelmann).

As to dependent Claim 20, Chakravarty and Rhee teach all the limitations of Claim 17.  Chakravarty further teaches wherein receiving data from each control device of the first group of control devices and the second group of control devices ([0036] dashboard displays the groups and thermostats associated with the groups; [0039] on the dashboard, user can hover over a particular thermostat to display information related to the thermostat, such as set-point, current temperature, percent humidity, schedule status, etc. - thus, receiving data from the control devices). 
However, Chakravarty and Rhee fail to expressly teach wherein determining a daily equipment runtime associated with the building based on the data and displaying, on the user interface, a site overview interface comprising the daily equipment runtime.  
In the same field of endeavor, Quam teaches a system that allows a contractor to remotely monitor customer's building's control systems and analyze information (see Abstract) wherein determining a daily equipment runtime associated with the building based on the data and displaying, on the user interface, a site overview interface comprising the daily equipment runtime ([0007] output report for HVAC system runtime; [0104] HVAC runtime at a daily level or any other time interval). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein determining a daily equipment runtime associated with the building based on the data and displaying, on the user interface, a site overview interface comprising the daily equipment runtime, as taught by Quam into Chakravarty and Rhee.  Doing so would be desirable because it would provide improved building control systems and improve the experience of building owner and contractor (Quam [0004]).  
 	However, Chakravarty, Rhee, and Quam fail to expressly teach wherein generating an air quality map associated with the building based on the data; and displaying, on the user interface, the air quality map. 
In the same field of endeavor, Kim teaches a system for efficiently managing indoor air(see Abstract) wherein generating an air quality map associated with the building based on the data; and displaying, on the user interface, the air quality map ([0092] create air quality map based on the data received devices.  See fig. 14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein generating an air quality map associated with the building based on the data; and displaying, on the user interface, the air quality map, as taught by Kim into Chakravarty, Rhee, and Quam.  Doing so would be desirable because it would allow for efficiently managing indoor air (Kim, Abstract).  

Response to Arguments

35 U.S.C. §103: In the remarks, Applicant argues that:
(a)  Chakravarty does not teach  "creating, at a first time, a first profile," and "providing, at a second time occurring after the first time, the first profile to a first group of thermostat devices," as recited in amended claims 1, 9, and 17.  The schedules in Chakravarty can be created only when applied to at least one thermostat.
(b)  Rhee's disclosure of temperature and humidity thresholds fails to disclose, teach, or suggest "air quality notifications" and "notification settings for notifications presented on the thermostat," as recited in amended Claims 3, 11, and 18.

Examiner respectfully disagrees with Applicant’s arguments.  As to point (a), Chakravarty does teach “creating, at a first time, a first profile," and "providing, at a second time occurring after the first time, the first profile to a first group of thermostat devices".  Chakravarty teaches user creating schedule (i.e., profile) and applying the schedule to a thermostat; the user can apply the created schedule to as many thermostats as desired; Selection of Create Schedule 506 allows the user to create a new schedule that is not yet assigned to a group (i.e., created at first time and it is not applied to any thermostat yet); once the new schedule is created, the user may assign the schedule to a group, and accordingly the schedule is applied to each thermostat in the group (i.e., second time occurring after first time) (see [0049]-[0050], [0036]).  Accordingly, Chakravarty is considered to teach “creating, at a first time, a first profile," and "providing, at a second time occurring after the first time, the first profile to a first group of thermostat devices", as recited in claims 1, 9, and 17.  The features of creating, at a first time, a first profile and providing, at a second time occurring after the first time, the first profile to a first group of thermostat devices, were not presented previously and the Examiner has addressed it with new portions of the prior art.  See rejections above for further details. 

As to point (b), firstly, in response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, Chakravarty teaches user creating schedule (i.e., profile) and applying the schedule to a thermostat; the user can apply the created schedule to as many thermostats as desired (see [0049]-[0050]).  Rhee teaches that  fig. 6A illustrates an example of parts of an energy profile; the energy profile includes two parts 610 a and 620 a governing the behavior of a wireless controller; part 620 a specifies that an administrator is alerted/ notified if environmental conditions within the computer server room rise above specified thresholds; wireless controller providing thermostat functions; the user and/or the administrator can remotely control the system by directly communicating with the wireless controls; the temperature sensor 466 and/or the humidity sensor 468 are wireless and configured to send data to wireless controller 414;  an advantage to utilizing self-sufficient sensors is that the sensors can be easily placed by users/administrators to monitor changing conditions. See fig. 6a - it shows the notification settings 620a comprising air quality notification (i.e., when Temperature > 65 or Humidity > 35 – air quality notification setting) (see [0056], [0079], [0088], [0085], fig. 6a).  Thus, the user and/or administrator can remotely control the system and monitor changing conditions by using the wireless controller that provide thermostatic functions (i.e., notifications presented on thermostat).  Further, specification [0080] recites that air quality variables such as oxygen level, carbon dioxide level, carbon monoxide level, allergens, pollutants, smoke, VOCs, etc.   One of ordinary skill would agree that humidity would affect air quality and the broadest seasonable interpretation of air quality notification would reasonably include notifications regarding any variable that affect the air quality.  Brown teaches fig. 4E shows interface for various thermostat settings (see [0071]); See fig. 4E - it shows the schedule settings and comfort settings comprising temperature settings associated with the sleep time, and the wake time.  Ragland teaches wherein a home screen display one or more parameters relating to environmental conditions such as indoor and/or outdoor temperature and/or humidity; air filter status indicator displayed; input provided by user is used to determine air filter change threshold value (i.e., air filter notification setting) (see [0042], [0046], [0056]).  According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Accordingly, the combination of Chakravarty, Rhee, Brown, and Ragland is considered to teach the schedule settings comprise an occupancy schedule, a sleep time, and a wake time; the comfort settings comprise temperature settings associated with the occupancy schedule, the sleep time, and the wake time; and the notification settings comprise air quality notification settings and air filter notification settings for notifications presented on the thermostat, as similarly recited in claims 3, 11, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Fadell et al. (US 2015/0167995 A1) teaches [0045]  FIGS. 7-18, which depict example interfaces presented to a user in creating a guest profile or in configuring guest settings; [0093] the thermostat 46 may present the primary user with the option to set additional thermostats within the home environment 30 (e.g., the upstairs thermostat 76 of FIG. 2) into the guest mode of operation; the primary user may use the same settings for the guest mode of operation for all of the thermostats 46. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143